DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “The method of claim 1, wherein the information is indicated by a parameter or a PUSCH configuration of the RRC message.”  However, the method of claim 1 recites multiple RRC messages including information, respectively in lines 4, 6, 9, and 11.  Therefore, it is unclear which information and RRC message is being referred with respect to the method of claim 1. 
Claims 4 and 6 are directed to the same feature as claim 2; and both claims 4 and 6 are rejected for reasons discussed above. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0282137 A1) hereinafter “Wang”.
Regarding claim1:
Wang discloses a method of a physical uplink shared channel (PUSCH) repetition performed by a user equipment (UE) (Fig. 1: 103), the method comprising: 
receiving, from a base station (BS) (Fig. 1: 101), a configuration for a first PUSCH transmission (Fig. 8: S810; See Para. [0127], [0130] and [0133]); 
in case a Radio Resource Control (RRC) message including information to configure a slot-based repetition operation for the first PUSCH transmission is received from the BS, not receiving, from the BS, an RRC message including information to configure a non-slot based repetition operation for a second PUSCH transmission during the first PUSCH transmission with the slot-based repetition operation; and 
in case an RRC message including information to configure a non-slot based repetition operation for the second PUSCH transmission is received from the BS, not receiving, from BS, an RRC message including information to configure a slot-based repetition operation for the first PUSCH transmission during the second PUSCH transmission with the non-slot based repetition operation (Para. [0130], “the  information indicating that the repetition is or is not allowed to cross a slot boundary”. A repetition allowed to cross a slot boundary corresponds to “non-slot base repetition operation”. A repetition not allowed to cross a slot boundary corresponds to “slot-base repetition operation”.  Para. [0132] “This configuration information can be transmitted on an RRC signaling”. Also see Para. [0133]).
	Regarding claim 2:
Wang further discloses wherein the information is indicated by a parameter or a PUSCH configuration of the RRC message (Para. [0130], “information indicating that the repetition is or is not allowed to cross a slot boundary”). 
Regarding claim 3:
Wang discloses a method of a physical uplink shared channel (PUSCH) repetition performed by a base station (BS), the method comprising: transmitting, to a user equipment (UE), a configuration for a first PUSCH transmission; in case a Radio Resource Control (RRC) message including information to configure a slot-based repetition operation for the first PUSCH transmission is transmitted to the UE, not configuring, the UE, with a non-slot based repetition operation for a second PUSCH transmission during the first PUSCH transmission with the slot-based repetition operation; and in case an RRC message including information to configure a non-slot based repetition operation for the second PUSCH transmission is transmitted to the UE, not configuring, the UE, with a slot-based repetition operation for the first PUSCH transmission during the second PUSCH transmission with the non-slot based repetition operation (Similar features as those recited in the method of claim 1.  Rejection set forth in claim 1 is also applicable here.)
Regarding claim 4:

Regarding claim 5:
Wang discloses a user equipment (UE) (Fig. 26: 2200; See Para. [0298]) for a physical uplink shared channel (PUSCH) repetition, the UE comprising: a processor (Fig. 26: 2201), for executing computer-executable instructions; and a non-transitory machine-readable medium (Fig. 26: 2202), coupled to the processor, for storing the computer-executable instructions, wherein the computer-executable instructions instruct the processor to:
 receive, from a base station (BS), a configuration for a first PUSCH transmission; in case a Radio Resource Control (RRC) message including information to configure a slot-based repetition operation for the first PUSCH transmission is received from the BS, not receive, from the BS, an RRC message including information to configure a non-slot based repetition operation for a second PUSCH transmission during the first PUSCH transmission with the slot-based repetition operation; and in case an RRC message including information to configure a non-slot based repetition operation for the second PUSH transmission is received from the BS, not receive, from BS, an RRC message including information to configure a slot-based repetition operation for the first PUSH transmission during the second PUSCH transmission with the non-slot based repetition operation (Rejection set forth in claim 1 is applicable here). 
Regarding claim 6:
Wang further discloses wherein the information is indicated by a parameter or a PUSCH configuration of the RRC message (See rejection of claim 2).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465